DAVID R. THOMPSON, Circuit Judge, concurring and dissenting:
I concur in parts B and C of the majority opinion. Because I believe the choice-of-law provision in the parties’ contract requires the application of California law to their contractual disputes, I respectfully dissent from part A.
The parties agreed that their distributor agreement would be governed by California law, “[e]xcept as otherwise required by applicable law.” The linchpin of this provision is the word “required.” By definition this term implies some type of compulsion *410or force. See, e.g., Webster s Third, New International Dictionary 1929 (1986). Thus a precise reading of the provision makes clear that the parties intended California law to control unless Arizona “requires” that its own law be applied.
Arizona has not required that its Spirituous Liquor Franchise Act govern the parties’ distributor agreement. The Act does not include an anti-waiver provision, nor does it reflect any overriding state policy which would bar the parties from waiving its protections. See San Francisco Sec. Corp. v. Phoenix Motor Co., 25 Ariz. 531, 220 P. 229 (1923) (statutory provisions implicating important public policies cannot be waived). Therefore, as provided by the express terms of the choice-of-law provision, California law should control.
Despite the clear language of the choice-of-law provision, the majority theorizes that the parties may have actually intended California law to apply only when the forum state’s laws are silent. They argue that this possibility renders the choice-of-law provision ambiguous, thus requiring the application of Arizona law. See Restatement (Second) of Contracts § 206 (1979).
No agreement is ever entirely free of ambiguity. There is always the possibility that the parties actually intended a contract term to have an unconventional meaning. However, unless this intention is manifested in some way, the term will be given its generally accepted meaning. Restatement (Second) of Contracts § 202(3)(a) (1079) (“[ujnless a different intention is manifested ... where language has a generally prevailing meaning, it is interpreted in accordance with that meaning”); see also DeCarlo v. MCSA, Inc., 163 Ariz. 23, 785 P.2d 592, 594 (App.1988) (under Arizona law, “a contract that is unambiguous on its face must be construed according to the plain meaning of its terms”).
There is no indication the parties intended to deviate from the commonly accepted definition of the word “required.” The majority contends the use of the phrase applicable law” in paragraphs five and six of the agreement somehow casts into doubt the meaning of the choice-of-law provision. I disagree. These paragraphs simply require Vintage and Sutter Home to comply with Arizona law in conducting their bottling and promotional activities. They have absolutely no bearing on whether the parties intended California law to govern their contractual disputes.